I concur with the judgment of the majority, but would state, further, a clarification of *Page 364 
the question of admissibility as opposed to the question of insufficiency of evidence.
In the instant case, the prosecution failed to lay the proper foundation: that is, it failed to testify as to the testing of the radar equipment for accuracy prior to its use. Evidence of speed measured by a radar unit is ordinarily tested by the defendant with an objection, made at the time the radar operator testifies to the speed reading.
This case is limited to its own facts. A motion for a directed verdict was made at the close of the prosecution's evidence to test the sufficiency of the evidence. Defendant did not object at the time of the introduction of the result of the radar reading. Therefore, we are now dealing with the sufficiency of the evidence at the close of the prosecution's case, rather than the failure to sustain an objection to its introduction. If an objection had been entered as to the admissibility of the radar unit's speed reading at the time it was sought to be introduced, I would hold that it would have been error for the court to overrule the objection and permit the evidence to be given.
In this case, the only evidence presented as to the defendant's speed was the radar unit's reading, presented without first having qualified its accuracy. The motion for a directed verdict should have been sustained under these facts.
If, however, in any other case where other evidence as to speed, in addition to the radar unit's reading, is given, it would not be proper to sustain a motion for a directed verdict, unless the court obviously feels that the prosecution has failed to establish a prima facie case.
In short, if there was additional evidence as to speed, such as the officer's personal observation and opinion, etc., the failure of the prosecutor to properly qualify the radar unit's speed reading would not in itself be such a failure as to warrant a directed verdict.
Obviously, then, the proper attack on this type of evidence should have been by objecting at the time the reading of the radar unit was given rather than the use of a motion for directed verdict. *Page 365